DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are cancelled.
Claims 8-13, 19-29 are pending.
Claims 8-13, 19-20, 26 are withdrawn.
Claims 21-25, 27-29 are addressed on the merits herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-25, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 21, claim 21 recites, “the transmission plate” in the last line, “the web” in line 6, “the flange” in line 7.  There is insufficient antecedent basis for this limitation in 
Re claim 22, claim 22 recites, “the webs” in line 4 and line 6 and “the transmission plates” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the web of the steel material and a web of the H-beam” and “the first and second transmission plates” and will be interpreted as such.  
 Re claim 23, claim 23 recites, “the webs” in line 4 and “the transmission plates” line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the web of the steel material and a web of the H-beam” and “the first and second transmission plates” and will be interpreted as such.  
In addition, claim 23 recites, “the coupling plate is arranged so as to be held between the webs and the transmission plates.”  Features 2 are transmission plates.  Feature 3 is a coupling plate.  Feature 13 is a web.  In reviewing Fig. 1, the coupling plate 3 is not between the web 13 and the transmission plate 2, and thus, the scope of the claim is unclear.  It appears this language is intended to recite, “the first and second transmission plates are arranged so as to be held between the webs and the coupling plate” and will be interpreted as such.
Re claim 27,
Re claim 28, claim 28 recites, “the webs” in line 2 and line 3 and “the transmission plates” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to, “a web,” “the web of the steel material and a web of the H-beam” and “the first and second transmission plates” and will be interpreted as such.  
Claims 24-25 and 29 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108193832 in view of Houghton (US 2005/0204684).
Re claim 21, CN108193832 discloses an H-beam joint structure (Fig. 1) for joining an H-beam (left 10) and a steel material (right 10, Abstract) having an end (end of 10) adjacent to (where “adjacent” means “not distant” as per Merriam-Webster, and 
a first transmission plate (Fig. 10 1 on the right) arranged parallel to a front surface (front surface of the web) of the web (web of 10 on the right) of the steel material (right 10) and connected to (via 50) a back surface (bottom of the top flange) of the flange (top flange of 10 on the right) of the steel material (right 10); 
a second transmission plate (1 on the left) arranged parallel to a front surface (front surface of the web) of the web (web of 10 on the left) of the H-beam (left 10) and connected (via 50) to a back surface (bottom of the top flange of 10 on the left) of the flange (top flange of 10 on the left) of the H-beam (left 10); and 
a coupling plate (2) extending across and in direct contact with (Fig. 1, Fig. 10) the first and second transmission plates (30 on the right/left) to connect the H-beam (left 10) and the steel material (right 10), 
wherein a web (web of 10 on the left) of the H-beam (10 on the left), the web (web of 10 on the right) of the steel material (right 10) and the transmission plate (1) are bolted (60, into 50) via the coupling plate (2),
but fails to disclose the connection of the first and second transmission plates as welded to a back surface of the flange.
However, Houghton discloses the first and second transmission plate (Fig. 7 58/62) welded (69) to a back surface (rear of 22) of the flange (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of 
Re claim 22, CN108193832 as modified discloses the H-beam joint structure according to claim 21, wherein the first and second transmission plates (1 on the left/right) are arranged by being welded (as modified above) to the back surface (bottom of the top flange) of the respective flanges (flanges of 10) at an interval corresponding to a thickness (as any interval “corresponds” to a thickness) of the coupling plate (2) from the front surface (surface of the web of 10) of the webs, and the coupling plate is arranged so as to be held between the first and second transmission plates and the front surfaces of the webs.
Re claim 23, CN108193832 as modified discloses the H-beam joint structure according to claim 21, wherein the transmission plates (1) of the H-beam (left 10) and the steel material (right 10) are arranged at an interval corresponding to a thickness (as any interval “corresponds” to a thickness) of the coupling plate (2), and the coupling plate (2) is arranged so as to be held between (as interpreted above) the webs (of 10) and the transmission plates (1).
Re claim 24, CN108193832 as modified discloses the H-beam joint structure according to claim 21, wherein the steel material (right 10) is any of an H-beam (Fig. 1), a channel steel, a Z-beam, and an I-beam.
Re claim 25, CN108193832 as modified discloses the H-beam joint structure according to claim 21, wherein the first and second transmission plates (1 on the left and right) and the coupling plate (2) are positioned at an upper portion (upper portion of 
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of CN108193832 to have first and second lower transmission plates and a lower coupling plate extending across the first and second lower transmission plates  (such as by either splitting the plates in half, or by additional plates) in order to further secure the H-beam joint structure, or to allow for simpler maintenance in the event one of the plates requires replacement, as removing one plate on the top or bottom is simpler than removing a single plate spanning the top and bottom.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 27, CN108193832 discloses an H-beam joint structure (Fig. 1) for joining an H-beam (left 10) and a steel material (right 10, Abstract) having an end (end of 10) adjacent to (where “adjacent” means “not distant” as per Merriam-Webster, and the language does not require contact or “directly adjacent”) an end (end of 10) of the H-beam (left 10), the steel material (right 10) having at least a flange (top flange of 10) and a web (central web of 10), the H-beam joint structure (Fig. 1) comprising: 
a first transmission plate (Fig. 10 1 on the right) arranged parallel to a front surface (front surface of the web) of the web (web of 10 on the right) of the steel 
a second transmission plate (1 on the left) arranged parallel to a front surface (front surface of the web) of the web (web of 10 on the left) of the H-beam (left 10) and connected (via 50) to a back surface (bottom of the top flange of 10 on the left) of the flange (top flange of 10 on the left) of the H-beam (left 10); and 
a coupling plate (2, 3) connecting the H-beam (left 10) and the steel material (right 10), the coupling plate (2, 3) arranged on an opposite side (Fig. 3, at least 3) of the webs (webs of 10) of the H-beam (left 10) and the steel material (right 10) relative to the sides (Fig. 1) where the first and second transmission plates (1) are arranged (Fig. 1), 
wherein the coupling plate (2, 3) extends across the first and second transmission plates (30 on the right/left), and the web (web of 10 on the left) of the H-beam (10 on the left), the web (web of 10 on the right) of the steel material (right 10) and the transmission plate (1) are bolted (60, into 50) via the coupling plate (2, 3), 
but fails to disclose the connection of the first and second transmission plates as welded to a back surface of the flange.
However, Houghton discloses the first and second transmission plate (Fig. 7 58/62) welded (69) to a back surface (rear of 22) of the flange (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the H-beam joint structure of CN108193832 with the first and second transmission plates welded to a back surface of 
Re claim 28, CN108193832 as modified discloses the H-beam joint structure according to claim 27, wherein the transmission plates (1) of the H-beam (10) and the steel material (10) are arranged in contact with (Fig. 1) the front surface of the web (web of 10), and the coupling plate (2, 3) is arranged in direct contact with (Fig. 1) the opposite side of the webs (web of 10) of the H-beam (10) and the steel material (10).
Re claim 29, CN108193832 as modified discloses the H-beam joint structure according to claim 27, wherein the steel material (right 10) is any of an H-beam (Fig. 1), a channel steel, a Z-beam, and an I-beam.

	
Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635